Title: To Alexander Hamilton from William Ellery, 10 October 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s Office [Newport, Rhode Island] Oct 10th: 1791
Sir,

I have received your Circular of the 21st. of last month, and shall observe your directions contained in it. I have also received your letter of the 23d. of the same month with the marginal part of Certife. of Registry No. 60.
I wish to know whether cancelled bonds for Registers may be delivered up to the obligors, or destroyed. I don’t know that they can be of any use after cancelment, and the keeping of them in the office, if useless, will only serve to accumulate papers, which collect very fast. I should be glad too to be informed whether upon Licenses being delivered up, the bonds which relate to them are to be cancelled, and whether such Licenses and bonds, if to be cancelled, or either of them are to be preserved in the office after being delivered up and cancelled. A licensed vessel may have been employed in some illicit trade, and it may not be known until after the License is delivered up, in this case if the bond is cancelled on the delivery of the License, the obligors are discharged from the penalty of the bond.
The substance of the Deposition which in my last I promised to communicate in this, was that he was certain that twenty barrels of sugar, two barrels of Molasses, and between twenty and thirty bags of Coffee were landed from the Brig Seven brothers about 10 or 11 o’clock of the night he arrived in Newport, the value whereof is more than four hundred dollars.
At the same time that a summons issued for the Deponent, the Substance of whose Deposition I have just given, a Summons issued for another person who was also a seaman on board the Seven Brothers in the voyage at the close of which goods were landed from her without a permit; but he has avoided the service and gone to Sea. Indeed if the Deponent had not been hunted and harrassed by the Officer, and influenced by the strong perswasions of his father, who is Inspector of the Port of Bristol, he would not have submitted to a service of the Summons.
A Writ is served on Thos. Cottrel, and a summons issued for a Seaman, who lives in Providence, to appear forthwith before the Judge of the District Court at his Dwelling house to give his deposition in that case. I suspect the Marshall will not be able to serve it, and if he should he cannot compel him to appear in the first instance; and before a compulsory process could issue he would probably be gone. A summons issued for the same man to give evidence at the trial of the Sloop Betsy, and he avoided the service, as the other Seaman referred to did the summons for him in the case of the Seven Brothers.
Permit me on this occasion to observe, that, considering Custom-House Officers, and Informers are, on account of their being interested, not admissible as Witnesses, and seamen are strongly attached to their employers, and under their influence, unless a law is passed by the United States, admitting a capias to issue in the first instance, and to be served by persons other than Officers, it will be extremely difficult to prosecute transgressors of the Revenue Law to Conviction. Marshalls and Depy. Marshalls are almost universally known and whenever a seizure is made, or a prosecution commenced and they appear in any place suspicions are excited, the alarm given, and they who could give testimony disappear.
I send by this post a weekly return of monies received and paid, a monthly schedule of bonds, an Abstract of distilled Spirits exported from 1st. of July to 30th Sept. 1791. Register of Ship Ascension No. 2 granted at Sagg Harbour Decr. 26 1789 Copy of an endorsmt. on Regr. No. 57. granted at this port Novr. 23 1790, a like endorsmt. on Regy. No. 41. granted at this Port Oct. 1 1790, and a like endorsement on Regr. No. 5 granted at this Port 1791, also my quarterly returns, and copies of Certifs. of Registry and Enrollments for the Quarter ending Sept. 30th 1791, and a list of a bank note amg. to One hundred Dollars, one moiety whereof is now transmitted to the Treasy.
I am Sir,   Yr. most obedt. servt.
Wm Ellery Collr A Hamilton EsqrSecry of Treasy
